Citation Nr: 0330776	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to 
residuals of a right knee gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board notes that the veteran requested a personal 
hearing in March 1999.  He was notified of the date, time, 
and location of that hearing by a VA letter dated in April 
2003.  The veteran did not report for his personal hearing 
and there are no other outstanding hearing requests of 
record.


REMAND

The Board observes that during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The VCAA eliminated the former statutory 
requirement that claims be well-grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

In this case, the veteran's claim was filed in July 1998 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially 
applicable to all claims pending on the date of enactment, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Subsequently, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application 
and to the extent they conflict with the United States 
Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date and because the current claim is 
still pending before VA, the Board finds that the provisions 
of the VCAA are applicable to this pending appeal.  

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  Until recently, such 
VCAA notice was routinely provided to the veteran directly 
by the Board.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Federal 
Circuit Court invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) as it 
afforded less than one year for the receipt of additional 
evidence.  As such, a remand to the RO in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).

In addition, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit Court invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached 
in DAV (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claim, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply 
with the holding of Paralyzed Veterans 
of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003) and any other applicable legal 
precedent.   

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine, claimed as 
secondary to residuals of a right knee 
gunshot wound.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




